In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Suffolk County (Kent, J.), entered June 29, 1998, which granted the petition for an order of protection.
*490Ordered that so much of the order as found that the appellant committed a family offense is affirmed, and the appeal is otherwise dismissed as academic, without costs or disbursements.
The appeal from the decretal provisions of the order of protection has been rendered academic by the passing of the time limit contained therein. Moreover, the expiration of the order of protection renders academic the appellant’s challenge to the dispositional proceedings (see, Matter of Alice C. v Joseph C., 212 AD2d 698; Matter of Campbell v Desir, 251 AD2d 402; Matter of Platsky v Platsky, 237 AD2d 610). However, “in light of the enduring consequences which may potentially flow from an adjudication that a party has committed a family offense”, the appeal from so much of the order as made that adjudication is not academic (Matter of Cutrone v Cutrone, 225 AD2d 767, 768). Review of the record reveals no basis to disturb the Family Court’s resolution of disputed issues of fact and credibility made after a hearing on the question of whether the appellant committed a family offense (see, Matter of Campbell v Desir, supra; Matter of Platsky v Platsky, supra; Matter of Cutrone v Cutrone, 225 AD2d 767, supra).
The appellant’s remaining contention is without merit. Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.